Citation Nr: 0519693	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  03-28 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for 
prostate cancer.  

2.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from July 1965 to 
July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  Specifically, in that 
decision, the RO granted service connection for prostate 
cancer, awarded a temporary total schedular evaluation from 
January 2001, and assigned a noncompensable rating from 
January 2002.  Also in the November 2002 determination, the 
RO denied service connection for post-traumatic stress 
disorder (PTSD).  

The issue of entitlement to service connection for PTSD will 
be addressed in the REMAND portion of the decision below and 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The residuals of prostate cancer do not include renal 
dysfunction or the need to wear absorbent materials or an 
appliance.  


CONCLUSION OF LAW

The criteria for a compensable rating for the residuals of 
prostate cancer are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.115a & b, Diagnostic 
Code 7528 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in May 2002 in the present case, the RO 
informed the veteran of the type of evidence necessary to 
support his claim for service connection for prostate cancer.  
In addition, the RO notified the veteran that it would make 
reasonable efforts to help him obtain necessary evidence with 
regard to this issue but that he must provide enough 
information so that the agency could request the relevant 
records.  Further, the RO notified the veteran of his 
opportunity to submit "any additional information or 
evidence that . . . [he] want[ed the agency] to try to get 
for . . . [him]" and "information describing additional 
evidence or . . . the evidence itself."  

Thereafter, by the November 2002 rating action, the RO 
granted service connection for prostate cancer, awarded a 
total schedular evaluation for this disability from January 
2001, and assigned a noncompensable rating from January 2002.  
Following receipt of notification of the decision, the 
veteran, in March 2003, submitted a notice of disagreement 
with the noncompensable evaluation assigned to his 
service-connected prostate cancer.  This document is the 
first one in which the veteran raised the compensable rating 
issue.  When, as in the present case, VA receives a notice of 
disagreement raising a new issue, VA is required to take 
proper action and to issue a statement of the case if the 
disagreement is not resolved.  However, VA is not required to 
provide notice of the information and evidence necessary to 
substantiate the newly raised claim pursuant to the VCAA.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Further review of the claims folder in the present case 
indicates that, in August 2003, the RO issued a statement of 
the case (SOC) which included the issue of entitlement to an 
initial compensable rating for the service-connected prostate 
cancer.  The SOC notified the veteran of the relevant 
criteria and evidence necessary to substantiate this claim.  
In addition, the SOC (as well as a supplemental statement of 
the case (SSOC) subsequently furnished to the veteran and his 
representative in December 2003) included discussions 
regarding the evidence of record, adjudicative actions taken, 
and the reasons and bases for the denial of this issue.  
Consequently, the Board concludes that the notification 
requirements of the VCAA are satisfied with regard to the 
veteran's claim for an initial compensable rating for the 
service-connected prostate cancer.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  Importantly, however, the purpose of the 
VCAA is to notify the appellant of the elements pertinent to 
his or her claim.  See, Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004) and Mayfield 
v. Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. 
Apr. 14, 2005).  In this regard, the Board notes that, in the 
current appeal, the veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This requirement was 
complied with in the present case, where the veteran filed 
his claim for service connection for prostate cancer in June 
2001, the RO furnished him with the VCAA notification letter 
in May 2002, and the agency initial considered the issue in 
November 2002.  

Also, throughout the current appeal, VA has made multiple 
attempts to obtain records of post-service treatment 
adequately identified by the veteran.  All available records 
adequately cited by the veteran have been procured and 
associated with his claims folder.  In this regard, the Board 
notes that, in a statement received at the RO in January 
2004, the veteran referenced "SSA records."  Importantly, 
however, the veteran also noted that his "SSA records" 
reflect PTSD.  He did not at that time, or at any time during 
the current appeal, specifically state that he is receiving 
disability benefits from the Social Security Administration 
(SSA) based on his prostate cancer.  In fact, at the VA 
genitourinary examination conducted in October 2003, the 
veteran specifically stated that he is receiving SSA benefits 
due to his nervous condition.  Consequently, the Board 
concludes that a remand of the veteran's prostate cancer 
claim to accord the RO an opportunity to readjudicate this 
issue in light of any available medical records from the SSA 
is not necessary.  

Further, the veteran has been accorded a pertinent VA 
examination during the current appeal.  Accordingly, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA with regard to the veteran's 
claim for an initial compensable rating for his 
service-connected prostate cancer.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2004).  As previously noted in this decision, the RO, by the 
November 2002 rating action, granted service connection for 
prostate cancer, awarded a temporary total schedular 
evaluation from January 2001 for this disability, and 
assigned a subsequent noncompensable rating from January 
2002.  

Service medical records reflected treatment for a 
genitourinary condition variously diagnosed as mildly 
symptomatic varicocele and left hydrocele on several 
occasions between July 1966 and April 1967.  The May 1967 
separation examination demonstrated that the veteran's 
genitourinary system was normal.  

A VA medical record reflect treatment between March and April 
1968 for complaints of pain and swelling of the testicles.  
The treating physician diagnosed orchi-epididimitis.  

According to relevant private medical records, in January 
2001, the veteran was found to have an elevated PSA level of 
4.06 ng/ml.  A follow-up test completed in April 2001 showed 
a continued elevated PSA level of 4.31 ng/ml.  A prostate 
biopsy completed approximately one-and-a-half weeks later in 
April 2001 provided a diagnosis of adenocarcinoma of the 
right prostate.  A follow-up biopsy conducted in June 2001 
confirmed this diagnosis.  

Based on these in-service, and post-service, medical records, 
the RO, in November 2002, granted service connection for 
prostate cancer, awarded a temporary total rating for this 
disability from January 2001, and assigned a compensable 
evaluation from January 2002.  The noncompensable rating was 
assigned based upon a lack of competent evidence of continued 
residuals of prostate cancer following initial treatment of 
the disability.  The veteran's service-connected prostate 
cancer has remained evaluated as noncompensably disabling.  

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2004).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2004).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2004).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

The veteran's service-connected prostate cancer has been 
rated under Diagnostic Code 7528, which evaluates impairment 
resulting from malignant neoplasms of the genitourinary 
system.  According to this Code, if there has been no local 
reoccurrence or metastasis following the cessation of 
surgical, X-ray, antineoplastic chemotherapy, or other 
therapeutic procedure, the residuals will be evaluated as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2004).  

Voiding dysfunction is rated based upon the particular 
condition, to include urine leakage, frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a (2004).  Continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence will be rated in the 
following manner.  Specifically, evidence that such a 
condition requires the wearing of absorbent materials which 
must be changed less than two times per day necessitates a 
20 percent evaluation.  Id.  Evidence that such a condition 
requires the wearing of absorbent materials which must be 
changed two to four times per day requires a 40 percent 
disability rating.  Id.  The highest rating for voiding 
dysfunction, 60 percent, necessitates evidence of the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day.  Id.  

Further, with regard to renal dysfunction, evidence of 
albumin and casts with a history of acute nephritis or 
noncompensable hypertension (under Diagnostic Code 7101) will 
result in the assignment of a noncompensable evaluation.  Id.  
The next higher rating of 30 percent requires evidence of 
constant or recurring albumin with hyaline and granular casts 
or red blood cells or transient or slight edema or 
hypertension which is at least 10 percent disabling (under 
Diagnostic Code 7101).  Id.  A 60 percent evaluation 
necessitates evidence of constant albuminuria with some 
edema, definite decrease in kidney function, or hypertension 
which is at least 40 percent disabling (under Diagnostic 
Code 7101).  Id.  

The next higher rating of 80 percent requires evidence of 
persistent edema and abluminuria with BUN of 40 to 80 mg, 
creatinine of 4 to 8 mg%, or generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  Id.  A total schedular evaluation 
necessitates evidence of a requirement of regular dialysis or 
the preclusion of more than sedentary activity from one of 
the following:  persistent edema and albuminuria, BUN of more 
than 80 mg%, creatinine more than 8 mg%, or markedly 
decreased function of the kidney or other organ systems 
(especially the cardiovascular system).  Id. 

In the present case, the veteran has essentially asserted 
that the residuals of his service-connected prostate cancer 
have worsened and, therefore, warrant a 
compensable evaluation.  Importantly, however, the veteran 
has not provided specific complaints regarding this 
service-connected disability.  




In this regard, the Board notes that VA and private medical 
records received during the current appeal do not reflect any 
pertinent follow-up outpatient treatment after the initial 
medical care rendered to the veteran for his prostate cancer.  
According to a VA genitourinary examination conducted in 
October 2003, the examiner noted that the veteran has seeds 
in his prostate due to the previous brachytherapy.  The 
veteran reported having urinary frequency of three or four 
times per day and one to two times per night, a good stream, 
good emptying function, no incontinence (including no need 
for absorbent materials or an appliance), and no impotence.  
He denied needing the use of intermittent or continuous 
catheterization, drainage procedures, diet therapy, invasive 
or noninvasive procedures, or dialysis.  Further physical 
examination indicated that this service-connected disability 
is manifested by no lethargy, prostatitis, recurrent urinary 
tract infections (including no hospitalizations for urinary 
tract disease), renal colic or bladder stones, or acute 
nephritis.  In addition, the examiner found no post-treatment 
residuals of malignancy, no testicular atrophy, "ok" 
sensation and reflexes, and peripheral pulses which were 
present and adequate.  The examiner diagnosed carcinoma of 
the prostate, status post brachytherapy, and a healed right 
hydrocelectomy.  

Importantly, no renal dysfunction has been shown.  In 
particular, the recent VA genitourinary examination 
demonstrated no renal colic or bladder stones and no acute 
nephritis.  Although the veteran has been diagnosed with 
hypertension, his blood pressure readings have been found to 
be only 161/77, 155/91, 143/90, 151/79, 145/88, 145/79, 
146/90, 158/74, 153/78, 154/86, 122/80, and 130/90 between 
December 1999 and October 2003.  Importantly, despite the 
need for medication, none of these readings reflect diastolic 
pressure predominantly 100 or more or systolic pressure 
predominantly 160 or more.  See, 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004) (which requires such 
manifestations for the grant of a 10 percent disability 
rating for hypertension).  A urinalysis in October 2002 
revealed no evidence of albumin or other protein.  There were 
no red blood cells, hyaline or granula detected.  Absent 
evidence of renal dysfunction manifested by constant or 
recurring albumin with hyaline and granular casts or red 
blood cells or with 


transient or slight edema or hypertension which is at least 
10 percent disabling under Diagnostic Code 7101, a 
compensable evaluation of 30 percent based upon impairment 
resulting from renal dysfunction cannot be awarded.  
38 C.F.R. § 4.115a (2004).  

Furthermore, the veteran has denied needing to wear absorbent 
materials or an appliance.  Thus, a compensable rating of 
20 percent, based upon evidence illustrating the need to wear 
absorbent materials which must be changed less than two times 
per day, is not warranted.  Id.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's prostate cancer 
results in marked interference with his employment or 
requires frequent periods of hospitalization.  

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the veteran has not shown 
in this case is that his prostate cancer results in unusual 
disability or impairment that renders the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.  




ORDER

An initial compensable disability rating for prostate cancer 
is denied.  


REMAND

In September 2002, the veteran underwent a VA PTSD 
examination.  According to the report of this evaluation, the 
examiner concluded that the veteran did not fulfill any 
specific diagnostic criteria for a diagnosis of PTSD.  
Rather, the examiner expressed his opinion that an Axis I 
diagnosis of dysthymia was appropriate.  

At a VA outpatient treatment session subsequently conducted 
in October 2002, the examining psychiatrist provided a 
diagnostic impression of a schizoaffective disorder by 
history, rule out PTSD.  Further, at a VA outpatient 
treatment session conducted in March 2003, the veteran 
underwent a psychiatric evaluation.  At that time, he 
asserted that he was exposed to friendly and/or hostile 
(including sniper) incoming fire, that his unit was ambushed 
and/or attacked and was engaged in firefight with enemy 
forces, that he was present when a fellow soldier was dying 
from battle wounds, and that he participated in the handling 
of dead bodies either in, or away from, the battlefield.  
Following a mental status evaluation, the Axis I diagnosis 
was PTSD.  

Official service records reflect that the veteran served in 
Vietnam for approximately one year and that he received the 
Combat Infantry Badge.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should procure copies of all 
records of PTSD treatment that the 
veteran has received at the VA Medical 
Center in San Juan, the Commonwealth of 
Puerto Rico since September 2003.  All 
available reports not previously obtained 
should be associated with the veteran's 
claims folder.  

2.  The RO should also obtain copies of 
any SSA decision granting disability 
benefits to the veteran as well as the 
medical records used in support of any 
such an award.  All available documents 
should be associated with the veteran's 
claims folder.  

3.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine whether he meets the diagnostic 
criteria for PTSD.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted.  The 
examiner should reconcile any findings 
with the September 2002 VA examination 
and March 2003 VA outpatient treatment 
reports.  

4.  The RO should then readjudicate the 
issue of entitlement to service 
connection for PTSD.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


